DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
It is noted that Applicant has not, as of this Office Action, perfected the claim for benefit of a prior-filed application as identified in the Communication mailed 07 January 2021.  In particular, Applicant has placed the provisional application number in the wrong column of the Application Data Sheet (ADS) filed 22 December 2020.  A new ADS should be submitted with the provisional application number listed under the column “Prior Application Number”.

Oath/Declaration
It is noted that Applicant has not, as of this Office Action, perfected the improperly submitted Inventor’s Oath or Declaration for Amie Luyties identified in the Communication mailed 02 April 2021.  The Inventor’s Oath or Declaration filed 22 December 2020 is for Amie Noelle Lowery-Luyties which is different from other documents in the application that name Amie Luyties.

Drawings
The drawings are objected to because Fig. 2, 3, and 11 include text that is so blurry as to be illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The specification recites multiple abbreviations and acronyms.  The first instance of an abbreviation or acronym should be accompanied by the fully written term.  One such non-limiting example that does not have this is “HIPAA”.
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claims 1, 9, 12, and 20 each recite at least one abbreviation or acronym.  The first instance of an abbreviation or acronym should be accompanied by the fully written term.  Examples include “EMDR” and “HIPAA”.  
Claim 20 is missing a term between “locations” and “an x-axis” in line 9 of the claim.
Dependent claims 2-8 and 10-19 inherit the deficiencies of their respective parent claims, and are thus objected to under the same rationale. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the client data" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claim 8 inherits the deficiencies of its respective parent claims, and is thus rejected under the same rationale.

Claims 5 and 15 each recite the limitation "the Internet" in line 2 of each claim.  There is insufficient antecedent basis for this limitation in each claim.  Dependent claims 16-19 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claims 6 and 16 each recite the limitation "wherein the step of using a computer server" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in each claim.  Dependent claims 17-19 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claims 7 and 17 each recite the limitation "the step of securely maintaining communications" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in each claim.  Dependent claims 18 and 19 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claims 8 and 18 each recite the limitation "the step of securely maintaining client data" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in each claim.  Dependent claim 19 inherits the deficiencies of its respective parent claims, and is thus rejected under the same rationale.

Regarding claims 6-8 and 16-18, each of these claims are directed to an apparatus (i.e., a system).  But, the body of each claim is to a method step.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 USC 112(b).  See MPEP 2173.05(p).  Dependent claims 17-19 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim 20 recites the limitation "the steps" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recites the limitation "the interactive display screen on the client’s device" in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-19 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  

Regarding claims 1, 5-10, and 15-19, these claims encompass a human organism as they positively recite a human organism (i.e., therapist and client) as functioning element of the claimed system.  While claims 6-8 and 16-18 only the performance of a step, one of ordinary skill in the art would interpret, under the broadest reasonable interpretation, that claimed human organism is actively involved in the system for each of these steps to be performed.  Dependent claims 2-8 and 10-19 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.  
Step 1
While claims 1-19 are directed to a system which falls under the four statutory categories, a claim whose broadest reasonable interpretation covers both statutory (i.e., the claimed method) and non-statutory (i.e., the claimed system as well as claiming a human organism) embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. See MPEP 2106.03. (STEP 1: NO).
However, for the purposes of compact prosecution, the claims will still be assessed under Steps 2A and 2B.
Claim 20 is directed to a method which falls under at least one of the four statutory categories (STEP 1: YES).  
Step 2A, Prong 1
However, independent claim 1 recites operate an EMDR therapy including bilateral stimulation therapy, wherein the bilateral stimulation therapy is comprised of a lightbar continuously moving, and wherein the lightbar's movement is controlled by the therapist. 
Independent claim 9 recites operate an EMDR therapy including bilateral stimulation therapy, comprised of a lightbar continuously moving, and wherein the lightbar's movement is controlled by the therapist; and operate a Brainspotting therapy wherein the lightbar moves laterally along the x-axis and vertically along the y-axis, wherein the lightbar's movement is controlled by the therapist.  
Independent claim 20 recites operating an EMDR therapy including bilateral stimulation therapy and Brainspotting therapy; moving, via the therapist, a lightbar, wherein the lightbar is continuously moving; and identifying, via the client or the therapist, one or more problem point locations an x-axis and a y-axis.  
The dependent claims further recite storing client data; wherein the client data includes client experiences through a therapy session; or wherein the client data is comprised of one or more problem points identified by the client or the therapist; or managing and preparing a database of therapists; or securely maintaining communications between a client and a therapist; or securely maintaining client data; or wherein the lightbar position is controlled by the therapist and moves in real-time; or wherein the therapist may display each problem point and alter the lightbar setting at each problem point.  
The process of providing EMDR and Brainspotting as claimed amounts to the abstract idea grouping of a certain method of organizing human activity because it is managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions) because it merely describes the basic process of an EMDR and Brainspotting session between a therapist and a client. 
This also amounts to the abstract idea grouping of mental processes because the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind with the aid of a pen and paper but for recitation of generic computer components.  
Therefore, the claims recite a judicial exception. (STEP 2A, PRONG 1: YES). 
Step 2A, Prong 2
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d). Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a system (claims 1 and 9), a server configured to transmit information via a network to a client device and a therapist device (claims 1, 9, and 20), an application program (claims 1, 9, and 20), an interactive display screen of the client device and the therapist device (claims 1 and 9), an interactive display screen (claim 20), the interactive display screen of the client’s device (claim 20), a lightbar controller (claims 1 and 9), a memory (claims 2 and 11), a HIPAA compliant database (claim 12), a website managed by the server via the Internet (claims 5 and 15), and a computer server (claims 6 and 16) is not sufficient to impart patentability to the method performed by the system.  Although the claims recite the components, identified above, these elements are recited at a high level of generality and are not necessarily tied to performing any of the steps of the claimed method.  For example, the therapist and the client are actively recited to be performing the steps.  The system and its components are merely recited to be passively used by the therapist and the client to perform the EMDR and the Brainspotting.  Further evidence is found in at least Fig. 1A and 1B which illustrate the components as non-descript black boxes while the remaining figures identify only a software application. Further evidence is provided by the specification. See, for example, at least para. 28-35, 37-41, 55, and 61-63. For instance, para. 30 identifies that the “processors suitable for the execution of a computer program include both general and special purpose microprocessors and any one or more processors of any digital computing device”, para. 31 identifies that the network may be “any suitable type of network and/or protocol”, and para. 32 identifies that the steps and actions of the computer system may be in hardware, software, or a combination of the two.  Furthermore, the identification of the memory as configured as a HIPAA compliant database is merely a requirement by law ubiquitous to any system that stores and/or uses patient data.  See Health Insurance Portability and Accountability Act (HIPAA) of 19961 (pg. 5, “Transmission Security. A covered entity must implement technical security measures that guard against unauthorized access to [electronic protected health information] that is being transmitted over an electronic network.”). Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture. Additionally, the claims do not recite any limitations that improve the functionality of the computer system because many of the claimed functions are human-performed (performed by the therapist or the client as identified above) while the rest are merely performing the steps of processing data but are not tied to improving any functionality of the computer system. The components, identified above, are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed.  This is evidenced by the absence of specificity of the components and their organization in the disclosure. Again, see, for example, at least Fig. 1A-1B and para. 28-35, 37-41, 55, and 61-63 of the specification as identified above.  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  For instance, transmitting information via a network and connecting to a website managed by the server via the Internet merely indicate a field of use or technological environment in which to apply a judicial exception.  See MPEP 2106.05(h).  Additionally, the claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition nor do they apply or use a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  As identified in Step 2A, Prong 1 above, the claimed steps merely describe the basic process of an EMDR and Brainspotting session between a therapist and a client.  Accordingly, based on all of the considered factors, these additional elements do not integrate the abstract idea into a practical application.  Therefore, the claims are directed to the judicial exception. (STEP 2A, PRONG 2: NO).  
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05. Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  As identified in Step 2A, Prong 2, above, the claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  This is at least evidenced by the manner in which this is disclosed that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 USC 112(a) as identified in Step 2A, Prong 2, above.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Furthermore, this evidences that the components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Again, see, for example, at least Fig. 1A-1B and para. 28-35, 37-41, 55, and 61-63 of the specification as identified above.  Viewed as a whole, these additional claim elements do not provide any meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  
Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gazit et al. (US 2020/0086077, hereinafter referred to as Gazit).

Regarding claim 1, Gazit teaches a system for providing psychotherapy (Gazit, Abstract, “A system and methods for remote Eye Movement Desensitization and Reprocessing (EMDR) therapy)”. EMDR is a form of psychotherapy.), the system comprising:
a server configured to transmit information via a network to a client device and a therapist device (Gazit, Fig. 1, EMDR Server 26); and
an application program in operable communication with the server, the application program to operate an EMDR therapy including bilateral stimulation therapy (Gazit, para. 22, The instructions executed by the therapist computing platform and the client computing platform may include client-side applications received from the EMDR server by a browser of the respective computing platforms.”), wherein the bilateral stimulation therapy is comprised of a lightbar continuously moving across an interactive display screen of the client device and the therapist device (Gazit, para. 48, “the client and therapist applications present visual, audio, and/or tactile elements during bilateral stimulations, such as presenting a light moving back and forth across the screen”), and wherein the lightbar's movement is controlled by the therapist utilizing a lightbar controller provided on the interactive display screen of the therapist device (Gazit, para. 37, “System 20 is designed to provide an administering user (i.e., a therapist) with the ability to remotely control and monitor EMDR activities (i.e., bilateral stimulations) presented to the client.”).

Regarding claim 2, Gazit teaches the system of Claim 1, further comprising a memory to store client data (Gazit, para. 73, “For each profile, there may be several options for saving data about a given client, data that may then be applicable to other parts of a session.”  Para. 99, “Memory storage for software and data may include multiple one or more memory units.”).

Regarding claim 3, Gazit teaches the system of Claim 2, wherein the client data includes client experiences throughout a therapy session (Gazit, para. 73, “The therapist dashboard may also enable the therapist to edit and to save a client profile, which covers technical information about the client, including, for example: email and other contact info, number of sessions, time and duration of the last session, as well as therapist notes on client progress.  For each profile, there may be several options for saving data about a given client, data that may then be applicable to other parts of a session.”  Para. 74, “The therapist dashboard may also permit a therapist to directly enter notes about a specific client session, which typically includes several activities. These notes may include professional analysis of a session, such as: target; image; positive cognition; negative cognition; Subjective Units of Disturbance (SUD), Validity of Cognition (VOC); client emotions; client body sensations; final SUD; and other remarks.”).

Regarding claim 4, Gazit teaches the system of Claim 1, wherein the client data is comprised of one or more problem points identified by the client or the therapist (Gazit, para. 74, “The therapist dashboard may also permit a therapist to directly enter notes about a specific client session, which typically includes several activities. These notes may include professional analysis of a session, such as:… Subjective Units of Disturbance (SUD), Validity of Cognition (VOC); client emotions; client body sensations; final SUD; and other remarks.”).

Regarding claim 5, Gazit teaches the system of Claim 1, wherein the client and therapist connect to a website managed by the server via the Internet (Gazit, para. 76, “a therapist opens a web browser or platform-based application (such as a mobile device ‘app’) and directs the browser to an internet URL of the EMDR server. A web server on the EMDR server, such as a Node.js server, may respond by sending client-side code to the therapist web browser or platform-based application.  The client application may be similarly implemented as client-side code, in a browser on the client platform.”).

Regarding claim 7, Gazit teaches the system of Claim 1, further comprising the step of securely maintaining communications between a client and a therapist (Gazit, para. 77, “Once the therapist has signed in (typically requiring a password or other security measures)”.  Utilizing a password or other security measures indicates that communications are securely maintained.).

Regarding claim 8, Gazit teaches the system of Claim 4, further comprising the step of securely maintaining client data (Gazit, para. 77, “Once the therapist has signed in (typically requiring a password or other security measures)”.  Utilizing a password or other security measures indicates that client data are securely maintained.).

Regarding claim 10, Gazit teaches the system of Claim 9, wherein the lightbar position is controlled by the therapist and moves on the interactive display screen on the client's device (Gazit, para. 37, “System 20 is designed to provide an administering user (i.e., a therapist) with the ability to remotely control and monitor EMDR activities (i.e., bilateral stimulations) presented to the client.”) in real-time (Gazit, para. 41-46 identify several technologies that are used to provide the EMDR activities in real-time.).


Regarding claim 19, Gazit teaches the system of Claim 18, wherein the therapist may display each problem point and alter the lightbar setting at each problem point (Gazit, para. 18, “Parameters controlling the bilateral stimulation may include a speed of altering a position of the at least one BLS element. The parameters may also include at least one of a set of visual element features including: color, opacity, size, shape, brightness, a movement mode, a height, a direction path, a tracking path, path end points, and a background color. The movement mode may include a scanning mode and a saccades mode.” Para. 19, “When a therapist modifies a parameter of the bilateral stimulation from the dashboard, a message is sent to the EMDR application, over a communications link 34, indicating the parameter change. The communications links 32 and 34 may be the same Socket.IO session, which provides a two way communications link. It should be noted that the communications link 30 between the EMDR server and the client platform is also typically the same type of two way communications link as the link between the EMDR server and the therapist platform. After receiving a new therapist message, the EMDR application then generates an EMDR message to send to both the client and therapist applications, to ensure that changes in aspects of a bilateral simulation occur simultaneously on both the client and therapist platforms. The generation of EMDR messages is performed according to parameters set by therapist messages, in particular the start control parameter, as well as parameters for BLS speed, duration, and type.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gazit et al. (US 2020/0086077, hereinafter referred to as Gazit) as applied to claim 1 above.

Regarding claim 6, Gazit teaches the system of Claim 1.
Gazit does not explicitly teach wherein the step of using a computer server includes managing and preparing a database of therapists.
However, these differences are only found in the nonfunctional data stored on the system.  A database of therapists is not functionally related to the substrate of the system because there is nothing that ties this database to any function performed by the system for providing psychotherapy as claimed.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

Claims 9-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gazit et al. (US 2020/0086077, hereinafter referred to as Gazit) in view of Grand2 (Brainspotting - The Revolutionary New Therapy for Rapid and Effective Change).

Regarding claim 9, Gazit teaches a system for providing psychotherapy (Gazit, Abstract, “A system and methods for remote Eye Movement Desensitization and Reprocessing (EMDR) therapy)”. EMDR is a form of psychotherapy.), the system comprising:
a server configured to transmit information via a network to a client device and a therapist device (Gazit, Fig. 1, EMDR Server 26); 
an application program in operable communication with the server, the application program to operate an EMDR therapy including bilateral stimulation therapy (Gazit, para. 22, The instructions executed by the therapist computing platform and the client computing platform may include client-side applications received from the EMDR server by a browser of the respective computing platforms.”), comprised of a lightbar continuously moving across an interactive display screen of the client device and the therapist device (Gazit, para. 48, “the client and therapist applications present visual, audio, and/or tactile elements during bilateral stimulations, such as presenting a light moving back and forth across the screen”), and wherein the lightbar's movement is controlled by the therapist utilizing a lightbar controller provided on the interactive display screen of the therapist device (Gazit, para. 37, “System 20 is designed to provide an administering user (i.e., a therapist) with the ability to remotely control and monitor EMDR activities (i.e., bilateral stimulations) presented to the client.”).
Gazit does not explicitly teach operate a Brainspotting therapy wherein the lightbar moves laterally along the x-axis and vertically along the y-axis.
However, in an analogous art (Grand, the founder of Brainspotting, developed Brainspotting therapy while implementing EMDR (see Chapter 1 in Grand where he explicitly discusses this)), Grand teaches operate a Brainspotting therapy wherein the lightbar moves laterally along the x-axis and vertically along the y-axis (Grand, pg. 32, “As I was guiding clients’ eyes to move horizontally across their visual field at eye level, some started motioning to me to move the pointer up or down.  Their directions, ‘It’s up there’ or ‘It’s down below,’ showed me that Brainspots were not located just on the one-dimensional horizontal axis, or x axis.  I began to track up and down the vertical axis, or y axis, as well.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the x-axis and y-axis use in Grand within the therapy process of Gazit because “we now could explore the entire field of vision and not be restricted to a straight line.”  See Grand at pg. 32.  Additionally, Grand (the founder of Brainspotting) developed Brainspotting therapy while implementing EMDR (see Chapter 1 in Grand where he explicitly discusses this).  Thus, it is merely the use of a known technique to improve similar methods in the same way.

Regarding claim 10, Gazit teaches the system of Claim 9, wherein the lightbar position is controlled by the therapist and moves on the interactive display screen on the client's device (Gazit, para. 37, “System 20 is designed to provide an administering user (i.e., a therapist) with the ability to remotely control and monitor EMDR activities (i.e., bilateral stimulations) presented to the client.”) in real-time (Gazit, para. 41-46 identify several technologies that are used to provide the EMDR activities in real-time.).

Regarding claim 11, Gazit teaches the system of Claim 9, further comprising a memory to store client data (Gazit, para. 73, “For each profile, there may be several options for saving data about a given client, data that may then be applicable to other parts of a session.”  Para. 99, “Memory storage for software and data may include multiple one or more memory units.”).

Regarding claim 13, Gazit teaches the system of Claim 12, wherein the client data includes client experiences throughout a therapy session (Gazit, para. 73, “The therapist dashboard may also enable the therapist to edit and to save a client profile, which covers technical information about the client, including, for example: email and other contact info, number of sessions, time and duration of the last session, as well as therapist notes on client progress.  For each profile, there may be several options for saving data about a given client, data that may then be applicable to other parts of a session.”  Para. 74, “The therapist dashboard may also permit a therapist to directly enter notes about a specific client session, which typically includes several activities. These notes may include professional analysis of a session, such as: target; image; positive cognition; negative cognition; Subjective Units of Disturbance (SUD), Validity of Cognition (VOC); client emotions; client body sensations; final SUD; and other remarks.”).

Regarding claim 14, Gazit teaches the system of Claim 13, wherein the client data is comprised of one or more problem points identified by the client or the therapist (Gazit, para. 74, “The therapist dashboard may also permit a therapist to directly enter notes about a specific client session, which typically includes several activities. These notes may include professional analysis of a session, such as: target; image; positive cognition; negative cognition; Subjective Units of Disturbance (SUD), Validity of Cognition (VOC); client emotions; client body sensations; final SUD; and other remarks.”).

Regarding claim 15, Gazit teaches the system of Claim 14, wherein the client and therapist connect to a website managed by the server via the Internet (Gazit, para. 76, “a therapist opens a web browser or platform-based application (such as a mobile device ‘app’) and directs the browser to an internet URL of the EMDR server. A web server on the EMDR server, such as a Node.js server, may respond by sending client-side code to the therapist web browser or platform-based application.  The client application may be similarly implemented as client-side code, in a browser on the client platform.”).

Regarding claim 16, Gazit teaches the system of Claim 15. 
Gazit as modified by Grand does not explicitly teach wherein the step of using a computer server includes managing and preparing a database of therapists.
However, these differences are only found in the nonfunctional data stored on the system.  A database of therapists is not functionally related to the substrate of the system because there is nothing that ties this database to any function performed by the system for providing psychotherapy as claimed.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing of the claimed invention to manage and prepare any database in the system as shown in Gazit because such a database does not functionally relate to the substrate of the system and merely labeling the database differently from that in the prior art would have been obvious. See Gulack cited above.

Regarding claim 17, Gazit teaches the system of Claim 16, further comprising the step of securely maintaining communications between a client and a therapist (Gazit, para. 77, “Once the therapist has signed in (typically requiring a password or other security measures)”.  Utilizing a password or other security measures indicates that communications are securely maintained.).

Regarding claim 18, Gazit teaches the system of Claim 17, further comprising the step of securely maintaining client data (Gazit, para. 77, “Once the therapist has signed in (typically requiring a password or other security measures)”.  Utilizing a password or other security measures indicates that client data are securely maintained.).

Regarding claim 19, Gazit teaches the system of Claim 18, wherein the therapist may display each problem point and alter the lightbar setting at each problem point (Gazit, para. 18, “Parameters controlling the bilateral stimulation may include a speed of altering a position of the at least one BLS element. The parameters may also include at least one of a set of visual element features including: color, opacity, size, shape, brightness, a movement mode, a height, a direction path, a tracking path, path end points, and a background color. The movement mode may include a scanning mode and a saccades mode.” Para. 19, “When a therapist modifies a parameter of the bilateral stimulation from the dashboard, a message is sent to the EMDR application, over a communications link 34, indicating the parameter change. The communications links 32 and 34 may be the same Socket.IO session, which provides a two way communications link. It should be noted that the communications link 30 between the EMDR server and the client platform is also typically the same type of two way communications link as the link between the EMDR server and the therapist platform. After receiving a new therapist message, the EMDR application then generates an EMDR message to send to both the client and therapist applications, to ensure that changes in aspects of a bilateral simulation occur simultaneously on both the client and therapist platforms. The generation of EMDR messages is performed according to parameters set by therapist messages, in particular the start control parameter, as well as parameters for BLS speed, duration, and type.”).

Regarding claim 20, Gazit teaches a method for providing psychotherapy (Gazit, Abstract, “A system and methods for remote Eye Movement Desensitization and Reprocessing (EMDR) therapy)”. EMDR is a form of psychotherapy.), the method comprising the steps of: 
transmitting information via a server in operable communication with a network to a client device and a therapist device (Gazit, Fig. 1 illustrates EMDR Server 26 transmitting information in operable communication with a network to a client platform 24 and a therapist platform 22), the information associated with an application program in operable communication with the server (Gazit, para. 22, The instructions executed by the therapist computing platform and the client computing platform may include client-side applications received from the EMDR server by a browser of the respective computing platforms.”); 
operating, via the application program, an EMDR therapy including bilateral stimulation therapy and Brainspotting therapy (Gazit, para. 22, The instructions executed by the therapist computing platform and the client computing platform may include client-side applications received from the EMDR server by a browser of the respective computing platforms.”); 
moving, via the therapist using an interactive display screen, a lightbar, wherein the lightbar is continuously moving across the interactive display screen on the client's device (Gazit, para. 37, “System 20 is designed to provide an administering user (i.e., a therapist) with the ability to remotely control and monitor EMDR activities (i.e., bilateral stimulations) presented to the client.”).  Para. 48, “the client and therapist applications present visual, audio, and/or tactile elements during bilateral stimulations, such as presenting a light moving back and forth across the screen”); and 
identifying, via the client or the therapist, one or more problem point locations (Gazit, para. 74, “The therapist dashboard may also permit a therapist to directly enter notes about a specific client session, which typically includes several activities. These notes may include professional analysis of a session, such as: target; image; positive cognition; negative cognition; Subjective Units of Disturbance (SUD), Validity of Cognition (VOC); client emotions; client body sensations; final SUD; and other remarks.”)
Gazit does not explicitly teach an x-axis and a y-axis.
However, Grand teaches an x-axis and a y-axis (Grand, pg. 32, “As I was guiding clients’ eyes to move horizontally across their visual field at eye level, some started motioning to me to move the pointer up or down.  Their directions, ‘It’s up there’ or ‘It’s down below,’ showed me that Brainspots were not located just on the one-dimensional horizontal axis, or x axis.  I began to track up and down the vertical axis, or y axis, as well.”).
It would have been obvious to a person having ordinary skill in the art include the x-axis and y-axis use in Grand within the therapy process of Gazit because “we now could explore the entire field of vision and not be restricted to a straight line.”  See Grand at pg. 32.  Additionally, Grand (the founder of Brainspotting) developed Brainspotting therapy while implementing EMDR (see Chapter 1 in Grand where he explicitly discusses this).  Thus, it is merely the use of a known technique to improve similar methods in the same way.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gazit et al. (US 2020/0086077, hereinafter referred to as Gazit) in view of Grand (Brainspotting - The Revolutionary New Therapy for Rapid and Effective Change) as applied to claim 11, further in view of the Health Insurance Portability and Accountability Act of 1996 (hereinafter referred to as HIPAA).

Regarding claim 12, Gazit teaches the system of Claim 11. 
Gazit does not explicitly teach wherein the memory is configured as a HIPAA compliant database.
However, HIPAA teaches that several technical safeguards must be implemented to protect electronic protected health information (e-PHI), such as Facility Access and Control - a covered entity must limit physical access to its facilities while ensuring that authorized access is allowed; Workstation and Device Security - a covered entity must implement policies and procedures to specify proper use of and access to workstations and electronic media (a covered entity also must have in place policies and procedures regarding the transfer, removal, disposal, and re-use of electronic media, to ensure appropriate protection e-PHI); Access Control - a covered entity must implement technical policies and procedures that allow only authorized persons to access e-PHI; Audit Controls - a covered entity must implement hardware, software, and/or procedural mechanisms to record and examine access and other activity in information systems that contain or use e-PHI; Integrity Controls - a covered entity must implement policies and procedures to ensure that e-PHI is not improperly altered or destroyed (electronic measures must be put in place to confirm that e-PHI has not been improperly altered or destroyed); and Transmission Security - a covered entity must implement technical security measures that guard against unauthorized access to e-PHI that is being transmitted over an electronic network.  See HIPAA at least at pg. 5, Physical Safeguards and Technical Safeguards.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of claimed invention for the system of Gazit to configure the memory as a HIPAA compliant database because Gazit needs to maintain compliance with the Health Insurance Portability and Accountability Act (HIPAA) of 1996 since the memory of Gazit’s system stores client data which is e-PHI.  Thus, it is merely applying a known technique to a known system to yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burgio et al. (US 2009/0156886) discloses using a head-worn display for providing EMDR and/or analogous treatment.
Surenthiran (US 2012/0123191) discloses a computerized system to provide EMDR over the Internet, including moving the object (i.e., lightbar) along the x- and y-axes.
Chamberlin (US 2012/0277521) discloses a server-based EMDR system wherein the therapist manipulates aspects of the EMDR session.
Causey et al. (US 2020/0376230) discloses remotely controlling bilateral stimulation over the Internet.
Hernandez (US 2021/0074176) discloses providing remote bilateral stimulation sessions.
Lowery-Luyties et al. (US 2022/0230766) is Applicant’s related co-pending application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715

/JAMES B HULL/Primary Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 (OCR), O. for C. R. (2021, June 28). Summary of the HIPAA Security Rule. HHS.gov. Retrieved September 29, 2021, from https://www.hhs.gov/hipaa/for-professionals/security/laws-regulations/index.html
        2 Grand, D. (2013). Brainspotting: The revolutionary new therapy for rapid and effective change. Sounds True.